


Exhibit 10.136

 

THIRD AMENDED AND RESTATED REVOLVING NOTE

 

$7,500,000.00

 

Date: November 29, 2011   

 

FOR VALUE RECEIVED, the undersigned (the “Borrowers”), hereby promise to pay to
GEMINO HEALTHCARE FINANCE, LLC, a Delaware limited liability company (the
“Lender”), or its successors or assigns, the principal amount of each Revolving
Loan from time to time made in accordance with the provisions of the Credit
Agreement dated October 29, 2010 (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Credit Agreement” the
terms defined therein being used herein as therein defined), among the Borrowers
and Lender.

 

The Borrowers promise to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement.  All payments of principal and interest shall be made to the
Lender in Dollars in immediately available funds.  If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Credit Agreement.

 

This Third Amended and Restated Revolving Note (this “Revolving Note”) is one of
the Revolving Notes referred to in the Credit Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Revolving Note is secured by the Collateral. 
Upon the occurrence and during the continuation of one or more of the Events of
Default specified in the Credit Agreement, all amounts then remaining unpaid on
this Revolving Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement.  Revolving Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business.  The Lender may also attach
schedules to this Revolving Note and endorse thereon the date, amount and
maturity of its Revolving Loans and payments with respect thereto.

 

The Borrowers, for themselves, their successors and assigns, hereby waive
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Note.

 

This Third Amended and Restated Revolving Note is an amendment and restatement
of that certain Second Amended and Restated Revolving Note issued by certain of
the Borrowers and AdCare Operations, LLC, in favor of Lender on June 2, 2011, in
the maximum principal amount of $7,500,000 (the “Prior Note”).  This Revolving
Note is not intended nor shall it be construed to be a novation or an accord and
satisfaction of the indebtedness evidenced by the Prior Note.

 

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

Signature Page to Third Amended and Restated Revolving Note

 

 

ADK GEORGIA, LLC

 

ADK POWDER SPRINGS OPERATOR, LLC

 

ADK LUMBER CITY OPERATOR, LLC

 

ADK JEFFERSONVILLE OPERATOR, LLC

 

ADK LAGRANGE OPERATOR, LLC

 

ADK THOMASVILLE OPERATOR, LLC

 

ADK OCEANSIDE OPERATOR, LLC

 

ADK SAVANNAH BEACH OPERATOR, LLC

 

ADK THUNDERBOLT OPERATOR, LLC

 

ATTALLA NURSING ADK, LLC

 

MOUNTAIN TRACE NURSING ADK, LLC

 

MT. KENN NURSING, LLC

 

ERIN NURSING, LLC

 

CP NURSING, LLC

 

 

 

By:

/s/ Martin Brew

 

 

Martin Brew, Chief Financial Officer

 

--------------------------------------------------------------------------------
